DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0374416 (Warren) in view of U.S. Patent Application Publication No. 2017/0135706 (Frey), U.S. Patent No. 10,588,679 (Kukla), and U.S. Patent Application Publication No. 2012/0029566 (Rezach).
Regarding claims 1 and 14-16, Warren discloses a method of repairing a pars fracture (see Abstract, e.g.), comprising:  inserting a needle (needle including stylet, see paragraphs [0130] and [0131]) such that a distal end of the needle contacts the lamina; inserting a stylet (stylet, see paragraph [0131]) at least partially through the needle such that a distal end of the stylet contacts the lamina (see paragraphs [0130] and [0131]); inserting a guidewire (K-wire, see paragraph [0131]) at least partially through the needle such that a distal end of the guidewire contacts the lamina (see paragraph [0131]); removing the needle (see paragraph [0131]); positioning a screw assembly (12) in contact with the lamina and co-axially with the guidewire (see paragraph [0133]); rotating an elongated portion (28) of the screw assembly with respect to the lamina to move the screw assembly distally with respect to the lamina such that a distal end (34) 
Warren fails to disclose docking a needle guide on a lamina of the pars; inserting the needle at least partially through the needle guide; and removing the needle guide.  However, Frey discloses that a method of performing surgery on a patient’s boney anatomy can include docking a needle guide (3210A) on the patient’s boney anatomy (see paragraph [0497]); inserting the needle at least partially through the needle guide (see paragraph [0497] and [0504]; and removing the needle guide (see paragraph [0507] and [0513]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Warren to use a removable needle guide in conjunction with the needle as suggested by Frey in order to facilitate inserting the needle along a desired trajectory (see Frey, paragraph [0497], e.g.).
Warren fails to disclose the first portion of the collar assembly defining a longitudinal axis extending along a first direction and a plurality of legs extending along 

Regarding claim 2, Warren discloses further comprising removing the guidewire through a channel of the elongated portion of the screw assembly (see paragraphs [0065], [0133], [0134], and [0137]).
Regarding claim 4, Warren discloses further comprising severing a portion of the screw assembly after approximating the distal end of the elongated portion of the screw assembly and the collar assembly of the screw assembly (see paragraph [0100]).
Regarding claim 5, Warren discloses further comprising engaging a surgical instrument (pliers, see paragraph [0099], or driver insertion tool, see paragraph [0133]) 
Regarding claim 6, Warren discloses further comprising actuating a first movable handle of the surgical instrument to approximate the distal end of the elongated portion of the screw assembly and the collar assembly of the screw assembly (actuating the handle of the pliers, see paragraph [0099]).
Regarding claim 8, Warren discloses further comprising removing the stylet from the needle (see paragraph [0131]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Frey, Kukla, and Rezach, and further in view of U.S. Patent Application Publication No. 2011/0202062 (O’Halloran).
Regarding claim 3, Warren appears to suggest wherein inserting the needle and inserting the stylet are performed at the same time (see paragraphs [0130] and [0131]).  Alternatively, O’Halloran discloses a needle assembly (90) including a needle (100) and a stylet (50), wherein the needle and stylet are inserted at the same time during a medical procedure (see paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Frey, Kukla, and Rezach, and further in view of U.S. Patent Application Publication No. 2008/0119849 (Beardsley)
Regarding claim 13, Warren discloses severing an elongated portion of the screw assembly (see paragraph [0100]), but fails to disclose the elongated portion including a frangible portion where the elongated portion is severed.  However, Beardsley discloses a screw assembly (10) wherein a proximal, elongated portion (12) of the screw assembly includes a frangible portion (18) for facilitating severing of the elongated portion (see paragraph [0046]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the elongated portion of the screw assembly of Warren to include a frangible portion as suggested by Beardsley to facilitate severing of a proximal portion of the screw assembly of Warren that is desired to be severed by providing a thinned area to make severing easier (see Warren, paragraph [0100])
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, and if additionally rewritten to overcome the indefiniteness rejection of base claim 1.
Claims 17-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, and 13-16 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773